Appeal from an order denying motion of the Lincoln Savings Bank of Brooklyn to consolidate an action in the Municipal Court of the City of New York with this action in the Supreme Court, and for other relief. Order reversed on the law and the *872facts, with ten dollars costs and disbursements, and the motion granted, without costs. There are common questions of law and fact involved in both actions. They should be disposed of in one consolidated action since this may be done without prejudice to the substantial rights of any party in either action. This results from the fact that the subject matter of both actions is so closely connected. The merits in respect of either action should await determination on the trial. Close, P. J., Carswell, Johnston, Lewis and Aldrich, JJ., concur.